J. JOSEPH SMITH, Circuit Judge.
No. 27224 is before us on the Union’s petition under § 10(f) of the National Labor Relations Act, as amended, 29 U.S. C. 160(f), to review and modify certain portions of an N.L.R.B. order of October 11, 1961, 133 N.L.R.B. No. 38, against Fitzgerald Mills Corp. In No. 27422, the Board petitions under § 10(e) of the N.L.R.A. 29 U.S.C. 160(e), for enforcement of its order against Fitzgerald, while in No. 27318, Fitzgerald petitions the Court under § 10(f), 29 U.S.C. 160 (f), to review and set aside the order. The Board found that Fitzgerald refused to bargain in good faith in violation of N.L.R.A. § 8(a) (5) and 8(a) (1), relying primarily on dilatory tactics, intransigence in negotiations, the limitations *264on authority of Company negotiators, and certain “unilateral acts”; that it violated § 8(a) (1) by making coercive statements and soliciting strikers to abandon the Union; and that it violated § 8(a) ,(3) and 8(a) (1) by denying reinstate- )' ment to some unfair labor practice strikers and reinstating others without accrued seniority. Other statements were found to be noncoercive. It therefore ordered the Company to cease and desist from the unfair labor practices found, and ordered reinstatement of the strikers with full seniority and back pay. We find that on consideration of the record as a whole substantial evidence supports the Board’s findings. We deny the petitions of Fitzgerald and the Union, and order enforcement.
The employer, Fitzgerald Mills, is a Georgia corporation operating a cotton mill in Fitzgerald, Georgia. After an election in 1952 certifying Textile Workers Union of America, the union here involved, the Company operated under contracts with it until the events here in suit in 1959. The latest contract was signed March 25, 1957, subject to termination on March 25, 1959, on 60 days notice by either party. On January 20, 1959 the Union gave notice of termination, set forth generally its demands to be incorporated in a new contract in a letter on February 16, and submitted a proposed contract on March 2. The Company submitted its counter-proposal on April 4, and negotiations proceeded sporadically until an impasse was reached on May 7. A strike was voted on May 9, and picketing began May 11. Bargaining continued during the strike under the auspices of a federal mediator, without agreement. The Union ended the strike on July 6, and some of the employees were rehired without seniority. On July 10, the Company announced that any contract must contain provisions that no strikers permanently replaced would have rights under the contract and that those rehired would have no right to their seniority or old jobs. This ended the negotiations.
 29 U.S.C. 160(b) provides that no complaint shall issue for an unfair labor practice committed six months or more before the signing of the complaint. As the charge here was filed June 29, 1959, nothing prior to December 29, 1958 can be made the basis for an unfair labor practice charge, even if an unfair labor practice itself. But the earlier events may be considered as illuminative of the true character of later events within the limitations period. Local Lodge No. 1424, etc. v. Labor Board, 362 U.S. 411, 416, 80 S.Ct. 822, 4 L.Ed.2d 832 (1960). The collective impact of long delay, found in part from evidence outside the six-month period, would be a proper basis for a finding by the N.L.R.B. that bargaining was not conducted in good faith. N. L. R. B. v. National Shoes, Inc., 208 F.2d 688 (2 Cir., 1953).
To establish dilatory tactics, the Board relies on asserted delays in furnishing wage and job descriptions, information on an employee’s insurance policy, and a seniority roster. The Union first demanded wage information and job descriptions, which the Company was required to furnish under the existing contract, on September 23, 1958. The Company agreed to provide this data in a letter of November 11. At a meeting on November 28, the Union also requested “the social security earnings of the doffer-twisters.” The Union filed an unfair labor practice complaint on December 3, 1958, as a result of the failure of the Company to provide any information to that date. It was withdrawn in February, 1959, the Company having sent a partial job description and wage information list on January 19, 1959. The Union complained of omissions by a letter of February 11. The Company reply on February 20, was that the preparation of job descriptions was time-consuming and that they would be forwarded as completed. But none had been completed in the intervening month, apparently. Nor does it appear that further descriptions have ever been furnished. On February 11, a new demand was made for *265“social security earnings of workers.” The Company asked for clarification on February 25, and after the Union reply promptly forwarded complete information, which appeared to fulfill this particular demand.
The Company furnished a copy of the insurance policy in question on June 4. The Union claims that it was demanded during the negotiations in April; the Company witnesses testified that the first demand was on June 1. Oddly enough, the President of the Local admitted that he had had a copy all along, while a Company witness testified that they had never furnished anyone with the policy. The discrepancy may have resulted from the apparent fact that the Company unilaterally replaced the policy in effect under the 1955 agreement with a new one in 1957. And the confusion of the witnesses might be explained by assuming that the Union never did get the new policy but did have a copy of the old one. But it seems that the Union would not ask for the new policy until it realized that the old one was no longer in effect. Thus, we may credit the Company witnesses here that no demand was made until relatively late in negotiations. As only a few weeks did elapse during the alleged delay, and the Union contract provided what appears to be a complete schedule of proposed benefits, it is not apparent how negotiations would be impeded by the refusal, if such it was, to furnish a copy of the new policy.
In the Union letter of September 23, 1958, a demand pursuant to the contract was made for a seniority roster. The Company replied on November 11 that one had been furnished. The Union admitted that one had been sent, but asserted that it was “incomplete and unsatisfactory.” However, a different list was posted after the November 28th meeting, and nothing more appears to have been said on the matter. In view of the failure to make a further point of this, we do not find in it a ground to support the finding of dilatory tactics.
However, even disregarding the seniority roster and insurance contract delays as evidentiary basis for the subsidiary finding of dilatoriness, the former as unsupported in the facts and the latter as based on a disregard of so much contrary evidence as to be unpersuasive, substantial evidence to support, the finding is revealed by the long and | unexplained delay to furnish even partial ] wage and job classification data and the ' failure to make a complete job classifiea- . tion in all of the months after the demand was made, and even to date. The withdrawal of the unfair labor practice charge does not necessarily indicate compliance or that the Union was satisfied, but only that it felt that the Company had begun to enter into compliance. Moreover, failure to supply requested wage data is a refusal to bargain in violation of § 8(a) (5) and (1), standing alone. The Union need not show how the data will be relevant to the bargaining: it is presumably so when negotiations are for higher wages. And even if the Union negotiated a contract without the data, this does not render the information irrelevant. N. L. R. B. v. Yawman & Erbe Mfg. Co., 187 F.2d 947 (2 Cir., 1951). The Union thus had a right to this information under the N.L.R.A. as well as under its contract, and the excessive delay in providing it supports the ultimate conclusion that later bargaining was not conducted in good faith.
The finding of Company intransigence is based “on the nature of Respondent’s counterproposal and its adamant refusal to enter a contract with the Union except on its own terms.” At the outset, we wish to make clear that the terms of the Company contract lend no support to this finding in our view. In the realities of the bargaining process, neither party expects its first proposal to be accepted. Since the Company’s contract here did provide /the basis for future negotiations, it is apparent that the extreme situation illustrated in N. L. R. B. v. Reed & Prince Mfg. Co., 205 F.2d 131 (1 Cir., 1953), cert. denied 346 U.S. 887, 74 S.Ct. 139, 98 L.Ed. 391 (1953), is not presented. Indeed, if either contract can be said to have been “predictably unacceptable” it *266might well be the Union’s which contained some unusual demands: all strikes were considered unauthorized unless expressly ratified by the General President of the Union — the Union simply agreeing that it would not authorize any strikes; all wage disputes were to be compulsorily submitted to binding arbitration.
Consideration of the negotiations themselves, rather than the proposed contracts within whose framework they were conducted, is a better guide to whether there was good faith bargaining. After the Union submitted its proposed contract on March 2, the next meeting was held March 23 at which time the expiring contract was extended one month to April 25. No other action was taken, the Company negotiators stating that they needed more time to study the Union proposals. The Company did agree to submit its own proposed contract by April 6, and this was done on April 4. The only major bargaining meetings held prior to the strike were on April 10 and 24, and taking the testimony of Prowell (a Company negotiator) as credible, only two minor concessions were made by the Company: they conceded that they might allow a provision under “Grievances” permitting inspection of the plant by a Union representative and might resolve two pending grievances before the new contract went into effect. The Union made a number of retreats from its original demands, accepting Company proposals or offering to agree to provisions of the expiring contract, which were more favorable than the Company proposals. At the May 7 meeting, no more was said than the Company refusal to compromise its wage and check-off proposals and the Union reply that it would call a strike.
After the strike on May 11, a'meeting was held on June 1, under the auspices of the Federal Mediation and Conciliation Service. The Company made concessions here concerning arbitration, time limits on grievances, physical fitness, and temporary and permanent jobs, and offered one other concerning workload, to add back a paragraph from the previous contract. The next meeting was July 1, and the parties appeared to be in substantial agreement with the exception of the differing wage proposals and the Company refusal to agree to a checkoff provision. The last meeting was on July 10, after the end of the strike on July 6. At the last meeting, the parties had no further discussion of the contract proposals, as the Company insisted on a provision that protected the jobs of the replacements of the strikers and the Union refused to sign any contract which did not give the strikers back their old jobs.
“The problem is essentially to determine from the record the intention or the state of mind of respondents in the matter of their negotiations with the Union.” N. L. R. B. v. National Shoes, Inc., 208 F.2d 688, 691 (2 Cir., 1953). The failure of negotiations is not of itself determinative, but “the. duty to bargain in good faith is not satisfied by merely meeting with union representatives to inform them that the employer cannot or will not change its position.” N. L. R. B. v. Israel Putnam Mills, 197 F.2d 116 (2 Cir., 1952); see also Vanderbilt Prods, v. N. L. R. B., 297 F.2d 833 (2 Cir., 1961); N. L. R. B. v. Century Cement Mfg. Co., 208 F.2d 84 (2 Cir., 1953); Majure v. N. L. R. B., 198 F.2d 735 (5 Cir., 1952). In the case at bar, there was bargaining, narrowly limited by the Company before the strike and somewhat more freely entered into thereafter, but capped by the adamant refusal to consider anything but the Company’s harsh position on rehiring of the strikers. The manner of bargaining prior to the strike is not necessarily conclusive of a refusal to bargain in good faith, but the uncompromising attitude it revealed is substantial support for the Board determination that the intention or state of mind of the Company negotiators in meeting with the Union was not one of good faith. The abrupt termination of negotiations when agreement had nearly been reached after the strike had failed also indicates an intent that no agreement be reached *267and that the Union be forced into a self-destructive strike.
The Board also relies in part on its finding of limited authority of the Company negotiators. The Company’s witness Clark (the plant general manager) testified that he was given authority to sign a contract but was required to consult on the check-off and money matters (not specifically wages) and get the approval of the owners in New York. On cross-examination, it was brought out that money matters included more than wages: e. g., vacations, paid holidays, insurance benefits, severance pay. The Company’s witness Prowell (one of the attorneys) testified that he had no authority to agree to the check-off or to a wage increase. Constangy (the other Company attorney) testified that he recommended to Botelho (the chief Union negotiator) that he (Botelho) go up and see Horblit (the principal stockholder in Boston) for a discussion on wages. Constangy also considered holidays and vacations to be “cost items” which had to be referred back to the principals for approval. Barker, a Union international representative, testified that Prowell stated at the meeting at which Constangy was not present that he had no authority to agree to anything. Botelho testified that he did meet with Horblit in Boston on April 20. He also testified that Prow-ell was unable to make any agreement without Constangy’s approval.
To sum up, it appears that before the strike on May 11, there were meetings at the following dates: March 23 (at which time the Company did not discuss proposals but requested more time to study them); April 10; April 24 (at which Constangy was not present and no agreement was possible); May 7 (lasting only a few minutes, at which the Company stated that it would adhere to its original proposals and the Union replied that it would strike). Although there was a little confusion on this, the conclusion is that there was only one meeting at which agreements could be reached. Delays in referring proposals to the principals in New York and Boston were inevitable. It is true that prior contracts had been negotiated on this kind of basis. But it can at least be said that the inherent possibilities of delay did not contribute to ease in reaching an agreement.
If in other respects good faith is ' found it is not enough to establish an unfair labor practice solely that the representative of the Company was not empowered to enter into a binding agreement. Lloyd A. Fry Roofing Co. v. N. L. R. B., 216 F.2d 273 (9 Cir., 1954), modified 220 F.2d 432 (9 Cir., 1955). It is, however, proper to take the powers of the actual negotiators into account, id. at 275; Great Southern Trucking Co. v. N. L. R. B., 127 F.2d 180, 185 (4 Cir., 1942), cert. denied 317 U.S. 652, 63 S.Ct. 48, 87 L.Ed. 524 (1942). That they were not authorized to enter into an ‘ agreement is an obstacle to the bargaining process which lends weight to the Board’s conclusion that the Company intended that no agreement be reached.
The Board relied in part also on unilateral acts by the Company. The wages and duties of the forklift driver had been changed during 60 days prior to April 10, when the Union was first informed of the change. This is uncontested from the record. This in itself is not “substantial”. It is at most a violation of the 1957 contract then in force in that the Company failed to give notice of the change in advance of making it. The Company contends in its Brief that this change was a prerogative reserved by it under the Management Clause. Without attempting to resolve this contractual problem, even assuming that it is a violation, it adds so little that it must be dismissed as insignificant, and no weight given in the ultimate determination whether the Company did not bargain in good faith.
The wage increase is by far the most important “unilateral act”. At the meeting of May 7, Constangy testified that he told Botelho that the Company would not retreat from its positions on wages and check-off. Botelho replied that he would “recommend” a *268strike. Constangy answered that the wage increase would be put in effect the following Monday, May 11. Others present at the meeting corroborate this. It is uncontested that a strike meeting was called on May 9, and a strike was voted which began May 11. The wage increase apparently went into effect May 11— although the Company notice to this effect stated that it would go into effect immediately (emphasis in original) and it was dated May 7. Isolated wage increases for a few employees during negotiations cannot be characterized as unfair labor practice probative of bad faith. White v. N. L. R. B., 255 F.2d 564 (5 Cir., 1958); N. L. R. B. v. Superior Fireproof Door & Sash Co., 289 F.2d 713 (2 Cir., 1961). But where unilateral wage increases have been made while they were the subject of bargaining, this combined with unilateral changes in workloads has been found enough to support a finding of bad faith bargaining. N. L. R. B. v. Bonham Cotton Mills, Inc., 289 F.2d 903 (5 Cir., 1961). And a wage increase given after a strike has been called and been unsuccessful, has been held to be evidence probative of prior bad faith in negotiations. Majure v. N. L. R. B., 198 F.2d 735 (5 Cir., 1952). The announcement of the increase contemporaneously with the strike decision could well be found a deliberate attempt by the Company to deal individually with the employees, and convince them that all benefits would come from the Company’s sole choice, thereby weakening the Union in its strike effort. This timing is particularly convincing support for the conclusion that prior negotiations were not conducted in good faith.
The Board relies also on notices posted by the Company on April 6, 13, and 24. Of these, only the two notices posted April 24 appear material. The parties had agreed that a notice should be posted and one was agreed on and mailed from Atlanta to Fitzgerald where it was posted April 27. In the meantime, however, a notice in terms placing on the Union the onus of delay in making effective the proposed wage increase was telephoned by Company representatives to the plant and posted by 2 o’clock on the 24th. This calculated attempt to undermine union prestige at the plant is further evidence of refusal to bargain in good faith. N. L. R. B. v. Century Cement Mfg. Co., 208 F.2d 84, 86 (2 Cir., 1953); N. L. R. B. v. Winona Textile Mills, Inc., 160 F.2d 201 (8 Cir., 1947).
 The Board, overruling the Trial Examiner, found that General Manager Clark had attacked the Union during the strike in coercive statements to employees. The Union presented much evidence that on May 22 Clark stated to strikers in effect: “Get those union agitating sons of bitches out of Fitzgerald” and that he would “die and go to hell before he would sign a contract.” The examiner thought Clark’s denials of such statements more consistent with the progress of negotiations before and after May 22. It is within the power of the Board to overrule the hearing examiner where credibility is involved “if his findings conflict with strong inferences from evidence which he credited.” Utica Observer-Dispatch, Inc. v. N. L. R. B., 229 F.2d 575, 577 (2 Cir., 1956) ; see also N. L. R. B. v. Pyne Molding Corp., 226 F.2d 818 (2 Cir., 1955). The Board is justified by the whole record here in drawing such inferences.
The evidence of the unilateral wage increase, the notices, the limited authority and the uncompromising bargaining attitude, in the light of the earlier failure to furnish information meet the requirement of substantial evidence on the record as a whole, Universal Camera Corp. v. N. L. R. B., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951), to sustain the Board’s finding of refusal to bargain in good faith. Indeed there was additional evidence, on which the Board apparently did not rely, in Constangy’s admitted statement encouraging the Union to strike, which clearly demonstrated the intent of the chief Company negotiator to reach no agreement.
*269Turning to the Board’s conclusion that the strike was an unfair labor practice strike rather than an economic strike, we find the Board’s finding supported, first by Botelho’s protest to Horblit on April 20 that “the local management was not entering good faith bargaining with the union”; second by the Union telegram to Horblit May 7 in effect that the Company position, adhering to its original proposals compelled Botelho to recommend a strike; third, Botelho’s statements to the Union meeting May 9 that the Company was out to destroy the Union, that the history of the negotiations showed that the Union had been unable to bargain with the Company, and that the Company was not bargaining in good faith; fourth, the Union letter of May 12 to the strikers mentioning bad faith bargaining; and fifth, the Union strike notice mailed May 7 to call the meeting May 9, characterizing the Company proposal as “sub standard” and an “insult”. These are substantial .evidence to support the Board’s finding. A strike may be an unfair practice strike •even though it also has economic objectives. N. L. R. B. v. A. Sartorius & Co., 140 F.2d 203 (2 Cir., 1944); N. L. R. B. v. Stackpole Carbon Co., 105 F.2d 167 (3 Cir., 1939), cert. denied 308 U.S. 605, 60 S.Ct. 142, 84 L.Ed. 506 (1939); Butcher Boy Refrigerator Door Co. v. N. L. R. B., 290 F.2d 22 (7 Cir., 1961). Unfair labor practice strikers must be rehired on demand, N. L..R. B. v. Sunrise Lumber & Trim Co., 241 F.2d 620 (2 Cir., 1957), cert. denied 355 U.S. 818, 78 S.Ct. 22, 2 L.Ed.2d 34 (1957); Mastro Plastics Corp. v. N. L. R. B., 350 U.S. 270, 278, 76 S.Ct. 349, 100 L.Ed. 309 (1956), and are entitled to receive rein.•statement and back pay if they are not. ;Such an unconditional demand for reinstatement was made at least by July 15 .and possibly earlier. They are entitled to •reinstatement with back pay even though there were also other causes of the strike. N. L. R. B. v. Remington Rand Inc., 94 F.2d 862 (2 Cir., 1938), cert. denied 304 U.S. 576, 58 S.Ct. 1046, 82 L.Ed. 1540 (1938). Since there was substantial evidence to support the Board’s finding that refusal to bargain in.good faith was at least one cause of the strike, the portion of the order requiring reinstatement and back pay must be enforced.
 The finding of violations of § 8(a) (1) is supported by statements by General Manager Clark, discussed above, and by statements by Foreman McDowell to employee Woodward on two occasions: “ * * * if we wanted to keep our jobs we better just leave the union alone” prior to the strike, and “that if I had not walked out I would have a regular job on the first or second shift one” * * * “he said, ‘I could have told you that after you became a member of the union, in fact, I tried to’ ” in November after the strike. That these statements, in the light of the circumstances surrounding their making were coercive is surely a permissible finding, and hence must be held outside the free-speech protection of § 8(c) of the Act. The Union contends that additional statements of Clark to employees Clemons and Peacock should also have been found violations. In their settings, these remarks, although derogatory of the Union, were properly held not coercive, and we uphold the Board’s finding. N. L. R. B. v. Sandy Hill Iron & Brass Works, 165 F.2d 660 (2 Cir., 1947).
Moreover, it is difficult to see what would be gained for any purpose by amending the Board’s order in this regard, for the order is quite broad in prohibiting interference with, restraint or coercion of the employees in their union activities.
The petitions of the Employer and the Union are denied. Enforcement of the Board’s order in full is ordered.